Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 07/26/2022.     

Response to Amendment
3.	The Amendment filed on 07/26/2022 has been received.  Claims  21, 24, 27-40  have been amended; Claims 1-20 are cancelled; claims 21-40 are pending in the present application. 

4.					Response to Arguments
	Applicant’s arguments filed on 07/26/2022, pages 8-11 have been fully considered.
Claim rejections 35 U.S.C. 102/103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§102/103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (Wang et al. (US 20130101035)) does not teach the limitations “determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area” in amended independent claims, since “Wang does not disclose or suggest “determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area.” Wang discloses identifying a tile group to which a tile belongs based upon a tile group ID that is associated with each tile.” and “calculating a width and a height of a particular tile, as in Wang, does not disclose or suggest “determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area.”  (remark, page 8-11).
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that Wang et al. (US 20130101035) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	For example, Wang discloses that “determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area”  in fig. 4-5; in which, for example, in fig. 4, component 92 is one tile and 94A-94H are another group of tiles and they are determined based on their width/height; in fig. 5, tile 102A, 104 and 102B are determined based on their width/height; and their width/height are calculated as shown in the pseudocode in paragraph 0141. The width/height of these tiles, are associated with the defined rectangular area, which is the image block in fig. 4/fig. 5, since the width/height of these tiles are within the rectangular area. 
	Please note: the claim says: “determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area”; not “determining one or more tiles comprised in the defined rectangular area based upon a width of the defined rectangular area and a height of the defined rectangular area”.
	It is also suggested paragraph 0074-0077, as: “ picture 90 that is partitioned into a plurality of tiles 92 and 94A-H by two horizontal tile boundaries and two vertical tile boundaries. Tile 92 is a first tile group, and tiles 94A-H are a second tile group… FIG. 5, a picture 100 is partitioned into three vertical tiles 102A, 102B and 104 by two vertical tile boundaries 106A and 106B. Tiles 102A and 102B are a first tile group, and tile 104 is a second tile group. FIG. 5 also illustrates LCUs within the tiles,” and paragraph 0141, as: “pseudocode for an example process to determine the accumulative tile width and height is as follows…. TABLE-US-00004…”.
Therefore, Wang  teaches the limitations of “determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area” in amended independent claims. 

2) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, Wang  teaches the limitations of “determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area” in amended independent claims.


Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



5.	Claims 21-22, 24-26, 29-30, 32-34, 37-40 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Wang et al. (US 20130101035).   

	Regarding claim 21, Wang teaches a method of video decoding (fig. 7), comprising: 
	receiving a video data comprising a picture and a picture parameter set (fig. 8, step 168; paragraph 0124, … An example of syntax information that may be included in a sequence parameter set (SPS) and picture parameter set (PPS), including syntax for indicating how tiles are grouped); 
	identifying, based on the picture parameter set, data regarding structure of the picture (fig. 8, step 170); 
	determining, based on the data regarding structure of the picture, an identifier corresponding to a defined rectangular area comprised in the picture ( paragraph 0123, … Tiles are assigned to one or more tile groups, identified by unsigned integer tile group ID values starting from 0); 
	determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area (fig. 4-5; in which, for example, in fig. 4, component 92 is one tile and 94A-94H are another group of tiles and they are determined based on their width/height; in fig. 5, tile 102A, 104 and 102B are determined based on their width/height; and their width/height are calculated as shown in the pseudocode in paragraph 0141. The width/height of these tiles, are associated with the defined rectangular area, which is the image block in fig. 4/fig. 5, since the width/height of these tiles are within the rectangular area. 
	Please note: the claim says: “determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area”; not “determining one or more tiles comprised in the defined rectangular area based upon a width of the defined rectangular area and a height of the defined rectangular area”.
	It is also suggested paragraph 0074-0077, as: “ picture 90 that is partitioned into a plurality of tiles 92 and 94A-H by two horizontal tile boundaries and two vertical tile boundaries. Tile 92 is a first tile group, and tiles 94A-H are a second tile group… FIG. 5, a picture 100 is partitioned into three vertical tiles 102A, 102B and 104 by two vertical tile boundaries 106A and 106B. Tiles 102A and 102B are a first tile group, and tile 104 is a second tile group. FIG. 5 also illustrates LCUs within the tiles,” and paragraph 0141, as: “pseudocode for an example process to determine the accumulative tile width and height is as follows…. TABLE-US-00004…”.
); 
	and reconstructing the picture having a sub-picture that comprises the defined rectangular area based on the identifier corresponding to the defined rectangular area (fig. 8, step 174; paragraph 0066, …decoder 34 may still be able to reconstruct the regions covered by the tiles in the lost packet using the decoded tiles in the received packet or packets).

	Regarding claim 29, Wang teaches a video decoding device comprising (fig. 7): 
          a computing processor (fig. 7, component 34) configured to
	receiving a video data comprising a picture and a picture parameter set (fig. 8, step 168; paragraph 0124, … An example of syntax information that may be included in a sequence parameter set (SPS) and picture parameter set (PPS), including syntax for indicating how tiles are grouped); 
	identifying, based on the picture parameter set, data regarding structure of the picture (fig. 8, step 170); 
	determining, based on the data regarding structure of the picture, an identifier corresponding to a defined rectangular area comprised in the picture ( paragraph 0123, … Tiles are assigned to one or more tile groups, identified by unsigned integer tile group ID values starting from 0); 
	determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area (fig. 4-5; in which, for example, in fig. 4, component 92 is one tile and 94A-94H are another group of tiles and they are determined based on their width/height; in fig. 5, tile 102A, 104 and 102B are determined based on their width/height; and their width/height are calculated as shown in the pseudocode in paragraph 0141. The width/height of these tiles, are associated with the defined rectangular area, which is the image block in fig. 4/fig. 5, since the width/height of these tiles are within the rectangular area. 
	Please note: the claim says: “determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area”; not “determining one or more tiles comprised in the defined rectangular area based upon a width of the defined rectangular area and a height of the defined rectangular area”.
	It is also suggested paragraph 0074-0077, as: “ picture 90 that is partitioned into a plurality of tiles 92 and 94A-H by two horizontal tile boundaries and two vertical tile boundaries. Tile 92 is a first tile group, and tiles 94A-H are a second tile group… FIG. 5, a picture 100 is partitioned into three vertical tiles 102A, 102B and 104 by two vertical tile boundaries 106A and 106B. Tiles 102A and 102B are a first tile group, and tile 104 is a second tile group. FIG. 5 also illustrates LCUs within the tiles,” and paragraph 0141, as: “pseudocode for an example process to determine the accumulative tile width and height is as follows…. TABLE-US-00004…”.
); 
	and reconstructing the picture having a sub-picture that comprises the defined rectangular area based on the identifier corresponding to the defined rectangular area (fig. 8, step 174; paragraph 0066, …decoder 34 may still be able to reconstruct the regions covered by the tiles in the lost packet using the decoded tiles in the received packet or packets).

	Regarding claim 37, Wang teaches a non-transitory computer readable medium having stored thereon instructions (paragraph 0144, … Computer-readable media may include computer-readable storage media, which corresponds to a tangible medium such as data storage media, or communication media including any medium that facilitates transfer of a computer program from one place to another) executable by a processor (fig. 7, component 34) configured to
	receiving a video data comprising a picture and a picture parameter set (fig. 8, step 168; paragraph 0124, … An example of syntax information that may be included in a sequence parameter set (SPS) and picture parameter set (PPS), including syntax for indicating how tiles are grouped); 
	identifying, based on the picture parameter set, data regarding structure of the picture (fig. 8, step 170); 
	determining, based on the data regarding structure of the picture, an identifier corresponding to a defined rectangular area comprised in the picture ( paragraph 0123, … Tiles are assigned to one or more tile groups, identified by unsigned integer tile group ID values starting from 0); 
	determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area fig. 4-5; in which, for example, in fig. 4, component 92 is one tile and 94A-94H are another group of tiles and they are determined based on their width/height; in fig. 5, tile 102A, 104 and 102B are determined based on their width/height; and their width/height are calculated as shown in the pseudocode in paragraph 0141. The width/height of these tiles, are associated with the defined rectangular area, which is the image block in fig. 4/fig. 5, since the width/height of these tiles are within the rectangular area. 
	Please note: the claim says: “determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area”; not “determining one or more tiles comprised in the defined rectangular area based upon a width of the defined rectangular area and a height of the defined rectangular area”.
	It is also suggested paragraph 0074-0077, as: “ picture 90 that is partitioned into a plurality of tiles 92 and 94A-H by two horizontal tile boundaries and two vertical tile boundaries. Tile 92 is a first tile group, and tiles 94A-H are a second tile group… FIG. 5, a picture 100 is partitioned into three vertical tiles 102A, 102B and 104 by two vertical tile boundaries 106A and 106B. Tiles 102A and 102B are a first tile group, and tile 104 is a second tile group. FIG. 5 also illustrates LCUs within the tiles,” and paragraph 0141, as: “pseudocode for an example process to determine the accumulative tile width and height is as follows…. TABLE-US-00004…”.
); 
	and reconstructing the picture having a sub-picture that comprises the defined rectangular area based on the identifier corresponding to the defined rectangular area (fig. 8, step 174; paragraph 0066, …decoder 34 may still be able to reconstruct the regions covered by the tiles in the lost packet using the decoded tiles in the received packet or packets).

	Regarding claim 38, Wang teaches a method of video encoding (fig. 6), comprising: 
	determining a picture and determining a picture parameter set (fig. 8, step 168; paragraph 0124, … An example of syntax information that may be included in a sequence parameter set (SPS) and picture parameter set (PPS), including syntax for indicating how tiles are grouped); 
	 the picture parameter set comprising data regarding structure of the picture (fig. 8, step 170); 
	determining an identifier associated with a defined rectangular area in the picture, the defined rectangular area comprising one or more tiles ( paragraph 0123, … Tiles are assigned to one or more tile groups, identified by unsigned integer tile group ID values starting from 0); 
	determining a width associated with the defined rectangular area and a height associated with the defined rectangular area (fig. 4-5; in which, for example, in fig. 4, component 92 is one tile and 94A-94H are another group of tiles and they are determined based on their width/height; in fig. 5, tile 102A, 104 and 102B are determined based on their width/height; and their width/height are calculated as shown in the pseudocode in paragraph 0141. The width/height of these tiles, are associated with the defined rectangular area, which is the image block in fig. 4/fig. 5, since the width/height of these tiles are within the rectangular area. 
	Please note: the claim says: “determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area”; not “determining one or more tiles comprised in the defined rectangular area based upon a width of the defined rectangular area and a height of the defined rectangular area”.
	It is also suggested paragraph 0074-0077, as: “ picture 90 that is partitioned into a plurality of tiles 92 and 94A-H by two horizontal tile boundaries and two vertical tile boundaries. Tile 92 is a first tile group, and tiles 94A-H are a second tile group… FIG. 5, a picture 100 is partitioned into three vertical tiles 102A, 102B and 104 by two vertical tile boundaries 106A and 106B. Tiles 102A and 102B are a first tile group, and tile 104 is a second tile group. FIG. 5 also illustrates LCUs within the tiles,” and paragraph 0141, as: “pseudocode for an example process to determine the accumulative tile width and height is as follows…. TABLE-US-00004…”.
); 
	and generating a data, the data comprising the picture, the picture parameter set, the identifier associated with the defined rectangular area, the width associated with the defined rectangular area, and the height associated with the defined rectangular area (fig. 8, step 166; paragraph 0116, … Source device 12 (e.g., encapsulation unit 22) may then place the encoded video data and syntax elements into a data according to the grouping of tiles (166). Syntax elements in the data may include syntax that indicates how the picture was partitioned into tiles, as well as syntax that indicates how the tiles were assigned to groups).

	Regarding claim 39, Wang teaches a video encoding device (fig. 6): 
          a computing processor (fig. 7, component 34) configured to: 
	determining a picture and determining a picture parameter set (fig. 8, step 168; paragraph 0124, … An example of syntax information that may be included in a sequence parameter set (SPS) and picture parameter set (PPS), including syntax for indicating how tiles are grouped); 
	 the picture parameter set comprising data regarding structure of the picture (fig. 8, step 170); 
	determining an identifier associated with a defined rectangular area in the picture, the defined rectangular area comprising one or more tiles ( paragraph 0123, … Tiles are assigned to one or more tile groups, identified by unsigned integer tile group ID values starting from 0); 
	determining a width associated with the defined rectangular area and a height associated with the defined rectangular area (fig. 4-5; in which, for example, in fig. 4, component 92 is one tile and 94A-94H are another group of tiles and they are determined based on their width/height; in fig. 5, tile 102A, 104 and 102B are determined based on their width/height; and their width/height are calculated as shown in the pseudocode in paragraph 0141. The width/height of these tiles, are associated with the defined rectangular area, which is the image block in fig. 4/fig. 5, since the width/height of these tiles are within the rectangular area. 
	Please note: the claim says: “determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area”; not “determining one or more tiles comprised in the defined rectangular area based upon a width of the defined rectangular area and a height of the defined rectangular area”.
	It is also suggested paragraph 0074-0077, as: “ picture 90 that is partitioned into a plurality of tiles 92 and 94A-H by two horizontal tile boundaries and two vertical tile boundaries. Tile 92 is a first tile group, and tiles 94A-H are a second tile group… FIG. 5, a picture 100 is partitioned into three vertical tiles 102A, 102B and 104 by two vertical tile boundaries 106A and 106B. Tiles 102A and 102B are a first tile group, and tile 104 is a second tile group. FIG. 5 also illustrates LCUs within the tiles,” and paragraph 0141, as: “pseudocode for an example process to determine the accumulative tile width and height is as follows…. TABLE-US-00004…”.
); 
	and generating a data, the data comprising the picture, the picture parameter set, the identifier associated with the defined rectangular area, the width associated with the defined rectangular area, and the height associated with the defined rectangular area (fig. 8, step 166; paragraph 0116, … Source device 12 (e.g., encapsulation unit 22) may then place the encoded video data and syntax elements into a data according to the grouping of tiles (166). Syntax elements in the data may include syntax that indicates how the picture was partitioned into tiles, as well as syntax that indicates how the tiles were assigned to groups).

	Regarding claim 40, Wang teaches a non-transitory computer readable medium having stored thereon instructions (paragraph 0144, … Computer-readable media may include computer-readable storage media, which corresponds to a tangible medium such as data storage media, or communication media including any medium that facilitates transfer of a computer program from one place to another) executable by a processor (fig. 7, component 34) configured to: 
	determining a picture and determining a picture parameter set (fig. 8, step 168; paragraph 0124, … An example of syntax information that may be included in a sequence parameter set (SPS) and picture parameter set (PPS), including syntax for indicating how tiles are grouped); 
	 the picture parameter set comprising data regarding structure of the picture (fig. 8, step 170); 
	determining an identifier associated with a defined rectangular area in the picture, the defined rectangular area comprising one or more tiles ( paragraph 0123, … Tiles are assigned to one or more tile groups, identified by unsigned integer tile group ID values starting from 0); 
	determining a width associated with the defined rectangular area and a height associated with the defined rectangular area (fig. 4-5; in which, for example, in fig. 4, component 92 is one tile and 94A-94H are another group of tiles and they are determined based on their width/height; in fig. 5, tile 102A, 104 and 102B are determined based on their width/height; and their width/height are calculated as shown in the pseudocode in paragraph 0141. The width/height of these tiles, are associated with the defined rectangular area, which is the image block in fig. 4/fig. 5, since the width/height of these tiles are within the rectangular area. 
	Please note: the claim says: “determining one or more tiles comprised in the defined rectangular area based upon a width associated with the defined rectangular area and a height associated with the defined rectangular area”; not “determining one or more tiles comprised in the defined rectangular area based upon a width of the defined rectangular area and a height of the defined rectangular area”.
	It is also suggested paragraph 0074-0077, as: “ picture 90 that is partitioned into a plurality of tiles 92 and 94A-H by two horizontal tile boundaries and two vertical tile boundaries. Tile 92 is a first tile group, and tiles 94A-H are a second tile group… FIG. 5, a picture 100 is partitioned into three vertical tiles 102A, 102B and 104 by two vertical tile boundaries 106A and 106B. Tiles 102A and 102B are a first tile group, and tile 104 is a second tile group. FIG. 5 also illustrates LCUs within the tiles,” and paragraph 0141, as: “pseudocode for an example process to determine the accumulative tile width and height is as follows…. TABLE-US-00004…”.
); 
	and generating a data, the data comprising the picture, the picture parameter set, the identifier associated with the defined rectangular area, the width associated with the defined rectangular area, and the height associated with the defined rectangular area (fig. 8, step 166; paragraph 0116, … Source device 12 (e.g., encapsulation unit 22) may then place the encoded video data and syntax elements into a data according to the grouping of tiles (166). Syntax elements in the data may include syntax that indicates how the picture was partitioned into tiles, as well as syntax that indicates how the tiles were assigned to groups).

Regarding claim 22,  Wang teaches the limitations of claim 21 as discussed above. In addition, Wang further discloses that the width associated with the defined rectangular area is associated with a number of tile columns, and wherein the height associated with the defined rectangular area is associated with a number of tile rows (as shown in fig. 5; paragraph 0141-0142, … to determine the accumulative tile width and height is as follows).

Regarding claim 24,  Wang teaches the limitations of claim 21 as discussed above. In addition, Wang further discloses that extracting, from the video data, a sub-bitstream associated with the sub-picture based on the identifier corresponding to the defined rectangular area (fig. 8, step 170-172); and reconstructing the sub-picture based on the sub-bitstream (fig. 8, step 174; paragraph 0045, … tiles may be used to provide an independently decodable sub-picture, such as an ROI. In such cases, it may be desirable to place the coded video data of the ROI in the data prior to the coded video data of the remainder of the picture).

Regarding claim 25,  Wang teaches the limitations of claim 21 as discussed above. In addition, Wang further discloses that parsing the data regarding structure of the picture to identify an identifier associated with the sub-picture (paragraph 0123, … Tiles are assigned to one or more tile groups, identified by unsigned integer tile group ID values starting from 0. In some examples, tiles are decoded in order according to the tile group ID value, e.g., from smallest to largest tile group ID value); 
identifying a sub-bitstream associated with the sub-picture based upon the identifier corresponding to the defined rectangular area matching the identifier associated with a sub-picture; and reconstructing the sub-picture based on the sub-bitstream (paragraph 0123, … tiles are decoded in order according to the tile group ID value, e.g., from smallest to largest tile group ID value; which is matching process).

Regarding claim 26,  Wang teaches the limitations of claim 21 as discussed above. In addition, Wang further discloses that the picture comprises a plurality of sub-pictures, the sub-picture being a first sub-picture (as shown in fig. 2D, each tile group is a sub-pictures), and the method further comprising: 
determining, in the data regarding structure of the of picture in the picture parameter set, a second identifier corresponding to a second defined rectangular area; identifying a second sub-bitstream associated with the second sub-picture based upon the second identifier corresponding to the second defined rectangular area (paragraph 0123, … each tile in a picture is associated with a tile ID, which is equal to the index to the list of all tiles in the picture in tile raster scan order, starting from 0 (for the top-left tile); 
and reconstructing the second sub-picture based on the second sub-bitstream, wherein the picture is reconstructed having the first sub-picture that comprises the first defined rectangular area and the second sub-picture that comprises the second defined rectangular area (fig. 8, step 170-174; paragraph 0123, … each tile in a picture is associated with a tile ID, which is equal to the index to the list of all tiles in the picture in tile raster scan order, starting from 0 (for the top-left tile). Tiles are assigned to one or more tile groups, identified by unsigned integer tile group ID values starting from 0. In some examples, tiles are decoded in order according to the tile group ID value, e.g., from smallest to largest tile group ID value).

Regarding claim 30,  Wang teaches the limitations of claim 29 as discussed above. In addition, Wang further discloses that the width associated with the defined rectangular area is associated with a number of tile columns, and wherein the height associated with the defined rectangular area is associated with a number of tile rows (as shown in fig. 5; paragraph 0141-0142, … to determine the accumulative tile width and height is as follows).

Regarding claim 32,  Wang teaches the limitations of claim 29 as discussed above. In addition, Wang further discloses that extracting, from the video bitstream, a sub-bitstream associated with the sub-picture based on the identifier corresponding to the defined rectangular area (fig. 8, step 170-172); and reconstructing the sub-picture based on the sub-bitstream (fig. 8, step 174; paragraph 0045, … tiles may be used to provide an independently decodable sub-picture, such as an ROI. In such cases, it may be desirable to place the coded video data of the ROI in the bitstream prior to the coded video data of the remainder of the picture).

Regarding claim 33,  Wang teaches the limitations of claim 29 as discussed above. In addition, Wang further discloses that parsing the data regarding structure of the picture to identify an identifier associated with the sub-picture (paragraph 0123, … Tiles are assigned to one or more tile groups, identified by unsigned integer tile group ID values starting from 0. In some examples, tiles are decoded in order according to the tile group ID value, e.g., from smallest to largest tile group ID value); 
identifying a sub-bitstream associated with the sub-picture based upon the identifier corresponding to the defined rectangular area matching the identifier associated with a sub-picture; and reconstructing the sub-picture based on the sub-bitstream (paragraph 0123, … tiles are decoded in order according to the tile group ID value, e.g., from smallest to largest tile group ID value; which is matching process).

Regarding claim 34,  Wang teaches the limitations of claim 29 as discussed above. In addition, Wang further discloses that the picture comprises a plurality of sub-pictures, the sub-picture being a first sub-picture (as shown in fig. 2D, each tile group is a sub-pictures), and the method further comprising: 
determining, in the data regarding structure of the of picture in the picture parameter set, a second identifier corresponding to a second defined rectangular area; identifying a second sub-bitstream associated with the second sub-picture based upon the second identifier corresponding to the second defined rectangular area (paragraph 0123, … each tile in a picture is associated with a tile ID, which is equal to the index to the list of all tiles in the picture in tile raster scan order, starting from 0 (for the top-left tile); 
and reconstructing the second sub-picture based on the second sub-bitstream, wherein the picture is reconstructed having the first sub-picture that comprises the first defined rectangular area and the second sub-picture that comprises the second defined rectangular area (fig. 8, step 170-174; paragraph 0123, … each tile in a picture is associated with a tile ID, which is equal to the index to the list of all tiles in the picture in tile raster scan order, starting from 0 (for the top-left tile). Tiles are assigned to one or more tile groups, identified by unsigned integer tile group ID values starting from 0. In some examples, tiles are decoded in order according to the tile group ID value, e.g., from smallest to largest tile group ID value).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
  
6.	Claim 23, 31 are  rejected are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20130101035) and in view of Dekel et al. (US 20030005140).
       
	 Regarding claim 23,  Wang teaches the limitations of claim 21 as discussed above..
	It is noticed that Wang does not disclose explicitly rendering the sub-picture in the defined rectangular area.
	Dekel disclose of rendering the sub-picture in the defined rectangular area (fig. 3; paragraph 0013, … rendering only for an ROI and not the fall 3-D image; paragraph 0078 … as shown in the FIG. 3 for the purpose of efficient rendering.).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that t rendering the sub-picture in the defined rectangular area as a modification to the method for the benefit of allows lossless progressive streaming (paragraph 0013).

	Regarding claim 31,  Wang teaches the limitations of claim 29 as discussed above..
	It is noticed that Wang does not disclose explicitly rendering the sub-picture in the defined rectangular area.
	Dekel disclose of rendering the sub-picture in the defined rectangular area (fig. 3; paragraph 0013, … rendering only for an ROI and not the fall 3-D image; paragraph 0078 … as shown in the FIG. 3 for the purpose of efficient rendering.).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that t rendering the sub-picture in the defined rectangular area as a modification to the system for the benefit of allows lossless progressive streaming (paragraph 0013).

7.	Claim 27, 28, 35-36 are  rejected are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20130101035) and in view of Phillips et al. (US 20190387237).
       	
	 Regarding claim 27,  Wang teaches the limitations of claim 21 as discussed above..
	It is noticed that Wang does not disclose explicitly Versatile Video Coding (VVC) formatted data.
	Phillips disclose of Versatile Video Coding (VVC) formatted data (paragraph 0057 … including, without limitation, H.264 or Advanced Video Coding (MPEG-4 AVC)).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that Versatile Video Coding (VVC) formatted data as a modification to the method for the benefit of operative to effectuate one or more encoding or compression scheme (paragraph 0057).

	Regarding claim 28,  Wang teaches the limitations of claim 21 as discussed above..
	It is noticed that Wang does not disclose explicitly omnidirectional video data.
	Phillips disclose of omnidirectional video data (paragraph 0003 … 360-degree video offers the user with an immersive “being there” experience. The increased immersion of virtual reality can easily be applied to video, providing superior user experience over the traditional video that is projected on flat surfaces. The popularity of navigable 360-degree video systems has also grown with the advent of omnidirectional).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that omnidirectional video data as a modification to the method for the benefit of offers the user with an immersive “being there” experience (paragraph 0003).

	Regarding claim 35,  Wang teaches the limitations of claim 29 as discussed above..
	It is noticed that Wang does not disclose explicitly Versatile Video Coding (VVC) formatted data.
	Phillips disclose of Versatile Video Coding (VVC) formatted data (paragraph 0057 … including, without limitation, H.264 or Advanced Video Coding (MPEG-4 AVC)).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that Versatile Video Coding (VVC) formatted data as a modification to the system for the benefit of operative to effectuate one or more encoding or compression scheme (paragraph 0057).

	Regarding claim 36,  Wang teaches the limitations of claim 29 as discussed above..
	It is noticed that Wang does not disclose explicitly omnidirectional video data.
	Phillips disclose of omnidirectional video data (paragraph 0003 … 360-degree video offers the user with an immersive “being there” experience. The increased immersion of virtual reality can easily be applied to video, providing superior user experience over the traditional video that is projected on flat surfaces. The popularity of navigable 360-degree video systems has also grown with the advent of omnidirectional).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that omnidirectional video data as a modification to the system for the benefit of offers the user with an immersive “being there” experience (paragraph 0003).

8.					Conclusion
.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423